— Appeals (1) by the defendants Pohang Iron & Steel Co., Ltd. and Samsung Co., Ltd., from an order of the Supreme Court, Nassau County (Harwood, J.), dated September 25, 1985, (2) by the plaintiff from (a) stated portions of an order of the same court dated January 21, 1986, and (b) stated portions of an order of the same court, dated June 27, 1986, which, upon reargument, adhered to its original determination in the order dated January 21, 1986, and (3) cross appeals by Pohang Iron & Steel Co., Ltd. and Samsung Co., Ltd., from (a) stated portions of the order dated January 21, 1986, and (b) stated portions of the order dated June 27, 1986.
Ordered that the appeal and the cross appeal from the order dated January 21, 1986 are dismissed, without costs or disbursements, as that order was superseded by the order dated June 27, 1986, made upon reargument; and it is further,
Ordered that the order dated September 25, 1985 is affirmed, and the order dated June 27, 1986 is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Justice Harwood at the Supreme Court. Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur.